Citation Nr: 0409840	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-15331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a rating higher than 10 percent for a dorsal 
spine disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to April 1999.

This case came to the Board of Veterans' Appeals (Board) from an 
October 1999 RO decision which, in part, denied service connection 
for a left knee disorder.  The RO also granted service connection 
and a 10 percent rating for a dorsal (thoracic) spine disorder, 
and the veteran appealed for a higher rating for such condition.  
In a January 2003 decision, the Board denied these claims.  The 
veteran then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an October 2003 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded as to these issues; an 
October 2003 Court order granted the joint motion.  The case was 
subsequently returned to the Board, and in March 2004 the 
veteran's attorney submitted additional medical records to the 
Board.

[The January 2003 Board decision also granted service connection 
for right foot and right ankle conditions; such Board action is 
not affected by the October 2003 joint motion and Court order.]


REMAND

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) concerning the VA's duty to 
notify the claimant as to evidence and information necessary to 
substantiate his claim, including what portion he is to provide 
and what portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 
Vet.App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board itself may not provide such notice to the 
veteran.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  The Board will remand the case to 
the RO to provide additional notice.

Given the concerns of the joint motion and Court order, further VA 
examinations are warranted, and any additional treatment records 
should be obtained.  In rating the dorsal spine condition, the RO 
should take into account new rating criteria concerning spine 
conditions.  See 68 Fed.Reg. 51454 (August 27, 2003).

Accordingly, the case is remanded to the RO for the following 
action:

1.  To assure compliance with VCAA notice requirements, the RO 
should send the veteran specific written notice as to the evidence 
and information necessary to substantiate his claims for service 
connection for a left knee disorder and a rating higher than 10 
percent for a dorsal spine disorder.

2.  The RO should ask the veteran to identify any additional 
medical records, not previously submitted, which might show a left 
knee disorder during and since service, and which are relevant to 
the severity of the service-connected dorsal spine disorder.  The 
RO should then obtain copies of the related medical records which 
are not already on file.

3.  Thereafter, the veteran should undergo a VA examination to 
determine the existence and the etiology of a claimed left knee 
disoder, and to determine the severity of the service-connected 
dorsal spine disorder.  The claims folder should be provided to 
and reviewed by the examiner.

With regard to the claimed left knee condition, the examiner 
should diagnose or rule out a current disorder of the left knee.  
If a current left knee disorder is diagnosed, the doctor should 
provide a medical opinion, with adequate rationale and reference 
to specific historical records in the claims folder, as to the 
approximate date of onset and etiology of the condition, including 
any relationship with the veteran's active duty.

With regard to the dorsal spine condition, the examiner should 
report all signs and symptoms necessary for evaluating the 
disorder under the old and new rating criteria for spine 
conditions.  The examiner should indicate whether or not there is 
intervertebral disc syndrome of the dorsal spine.

4.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claim for service 
connection for a left knee disorder, and the claim for a higher 
rating for a dorsal spine disorder (which should include 
consideration of the new rating criteria for spine conditions).  
If the claims are denied, the veteran and his representative 
should be provided with a supplemental statement of the case, and 
given an opportunity to respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



